Citation Nr: 1756258	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO. 11-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to August 1984 and from November 1994 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2016, the Board remanded the Veteran's claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A review of the record reveals that additional evidence has been associated with record since the April 2017 supplemental statement of the case (SSOC) that has not yet been reviewed by the agency of original jurisdiction (AOJ). This newly-associated evidence includes multiple lay statements, VA medical records including CAPRI files and C&P examinations reports, and private medical records. On August 28, 2017, the Board provided the Veteran a letter notifying him that the newly-associated evidence had not been reviewed by the AOJ. The letter further indicated:

"You have 45 days from the date of this letter to respond. If we have not heard from you by the end of the 45-day time period, we will assume that you do not wish to have the Board decide your appeal at this time, and we will remand your appeal to the AOJ for review."

There is no indication that the Veteran submitted a response to the Board's August 2017 letter requesting a waiver of AOJ consideration of the newly associated evidence. The appellate scheme set forth in 38 U.S.C. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level. See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim based on the entirety of the evidence, to include consideration of all evidence added to the record since the issuance of the April 2017 SSOC. If the benefit sought on appeal is denied, the AOJ must furnish an SSOC to the Veteran and his representative. An appropriate period of time should be allowed for response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

